Name: 2000/221/EC: Council Decision of 13 March 2000 appointing a Greek alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2000-03-18

 Avis juridique important|32000D02212000/221/EC: Council Decision of 13 March 2000 appointing a Greek alternate member of the Committee of the Regions Official Journal L 071 , 18/03/2000 P. 0022 - 0022COUNCIL DECISIONof 13 March 2000appointing a Greek alternate member of the Committee of the Regions(2000/221/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas:A seat as an alternate member of the Committee of the Regions has become vacant following the death of Mr Philippos Amiridis, a Greek member, as notified to the Council on 7 February 2000,Having regard to the proposal from the Greek Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Mihail Stylianidis shall be appointed an alternate member of the Committee of the Regions to replace Mr Philippos Amiridis for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Brussels, 13 March 2000.For the CouncilThe PresidentJ. PINA MOURA(1) OJ L 28, 4.2.1998, p. 19.